Name: 97/824/EC: Council Decision of 20 November 1997 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol establishing the fishing possibilities and the financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau for the period 16 June 1997 to 15 June 2001
 Type: Decision
 Subject Matter: fisheries;  Africa;  international affairs;  European construction
 Date Published: 1997-12-12

 Avis juridique important|31997D082497/824/EC: Council Decision of 20 November 1997 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol establishing the fishing possibilities and the financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau for the period 16 June 1997 to 15 June 2001 Official Journal L 342 , 12/12/1997 P. 0001 - 0002COUNCIL DECISION of 20 November 1997 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol establishing the fishing possibilities and the financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau for the period 16 June 1997 to 15 June 2001 (97/824/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau, signed in Bissau on 27 February 1980 (1), and in particular Article 17 thereof,Having regard to the proposal from the Commission,Whereas the Community and the Republic of Guinea-Bissau have conducted negotiations to determine any amendments and additions to be made to the said Agreement at the end of the period of application of the Protocol annexed thereto;Whereas, as a result of these negotiations, a new Protocol was initialled on 4 June 1997; whereas, under that Protocol, Community fishermen enjoy fishing possibilities in the waters under the sovereignty or jurisdiction of Guinea-Bissau for the period 16 June 1997 to 15 June 2001;Whereas, in order to avoid any interruption in the fishing activities of Community vessels, it is essential that the Protocol in question be applied as soon as possible; whereas, for this reason, the two parties have initialled an Agreement in the form of an exchange of letters providing for the provisional application of the initialled Protocol from the day following the expiry of the Protocol in force; whereas that Agreement should be approved subject to a final decision taken on the basis of Article 43 of the Treaty;Whereas the allocation of fishing possibilities among the Member States should be determined on the basis of the traditional allocation of fishing possibilities under the fisheries Agreement,HAS DECIDED AS FOLLOWS:Article 1The Agreement in the form of an exchange of letters concerning the provisional application of the Protocol establishing the fishing possibilities and the financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau for the period 16 June 1997 to 15 June 2001 is hereby approved on behalf of the Community.The texts of the Agreement in the form of an exchange of letters and of the Protocol are attached to this Decision.Article 2The fishing possibilities provided for in the Protocol shall be allocated among the Member States as follows:(a) shrimps:>TABLE>(b) cephalopods/fin-fish:>TABLE>If licence applications from those Member States do not exhaust the fishing possibilities provided for in the Protocol, the Commission may consider licence applications from any other Member State.Article 3The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in the form of an exchange of letters in order to bind the Community.Done at Brussels, 20 November 1997.For the CouncilThe PresidentE. HENNICOT-SCHOEPGES(1) OJ L 226, 29. 8. 1980, p. 33.